DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  Claim 3 recitation of “as” should be replaced with - - has - - to correct spelling.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2012/0251264 to Taylor.
wherein the first thread profile is a thread forming thread profile designed to 6generate internal threads in a nut member” – Although functionally recited as part of some intended use with a particular but unclaimed additional element, it’s noted that reference explicitly discloses use that reads on limitation regardless., “7wherein the first zone begins at the entrance point and extends for approximately a 8first predefined number of thread pitches along the shaft” – as shown wherein the number of threads shown is inherently predetermined as part of manufacture, “wherein a diameter of the first 9zone increases from the entrance point to the second zone” – as shown, “10wherein the second zone has a constant outer diameter and extends for 11approximately a second number of predefined thread pitches” – as shown, “and 12a third zone having a second thread profile differing from the first thread profile 13extending from a transition from the second zone along a substantial portion of the 14remainder of the shaft towards a bottom of the head” –as shown at ‘5’, “wherein the second thread profile is 15a thread locking thread profile and wherein the second thread profile is sized based on 16knowledge of the first thread profile to create a desired amount of mechanical 17interference between the internal threads formed by the first thread profile and the second 18thread profile” – One of ordinary skill in the art would recognize that prior art not only teaches all structure recited by the limitation but also inherently provides for function according to the recited intended use as part of its design due to its geometry and disclosed function.

1 	As regards claim 12, reference teaches further limitation of “1the second thread profile is a thread 2locking thread profile” – One of ordinary skill in the art would recognize the inherent capability of the prior art structure to function as broadly recited with specific but unclaimed materials to be fastened due to its geometry and explicitly-disclosed function. 
1 	As regards claim 13, reference teaches further limitation of “1the first thread profile is sized to create an optimized internal thread for engagement with the second thread profile” – One of ordinary skill in the art would recognize that the lead coarse thread is explicitly disclosed to create an internal thread profile and that profile inherently has a profile which is optimized for use as described by the reference which includes engagement with the second fine thread profile wherein broad limitation has not clearly defined any particular structure that might be relied upon to patentably distinguish from the well-known structure of the prior art. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2, 5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. Application Publication No. 2012/0251264 to Taylor.
As regards claim 2, although the Taylor ‘264 reference doesn’t explicitly describe limitation of “the first thread profile has an 2approximately 60 degree angle”, Fig 1 illustrates approximate 60 degree thread angle profile and one of ordinary skill in the art would recognize that 60 degree angle profile is well-known and common in the art such that it would have been obvious to one of ordinary skill in the art to provide the thread profile with ‘approximately 60 degree angle’ as well known in the art in order to achieve function as otherwise disclosed. 
11As one of As regards claim 5, one of ordinary skill in the art would recognize that “the cross-sectional profile is substantially 2circular” is inherent geometry and/or obvious inasmuch as a circular cross section or profile is so well-known that is by default standard and/or obvious to provide a circular cross section as well-known in the art would not otherwise affect function as disclosed.
 1As regards claim 9, although the Taylor ‘264 reference illustrates at least two, possibly three pitch length of the tapered portion, the reference doesn’t explicitly describe limitation of “the first predefined number of thread 2pitches is three”.  However, it would have been obvious design choice or engineering expedient for one of ordinary skill in the art to provide “the first predefined number of thread 2pitches is three” as part of adapting the taper and/or thread pitch of the tapered portion in order to optimize the disclosed screw for a particular environment of intended use wherein the taper angle 
 1As regards claim 10, although the Taylor ‘264 reference illustrates at four pitches of thread along the portion indicated at ‘1’, the reference doesn’t explicitly describe limitation of “wherein the second predefined number of thread 2pitches is six”.  However, it would have been obvious design choice or engineering expedient for one of ordinary skill in the art to provide “wherein the second predefined number of thread 2pitches is six” as part of adapting the overall length of the portion indicated at ‘1’ in order to optimize the disclosed screw for a particular thickness of substrate materials to be assembled wherein the portion disclosed at ‘1’ is provided for quickly advancing the screw through a thickness of the materials to be assembled such that one of ordinary skill in the art would have more than reasonable expectation of success. 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 2012/0251264 to Taylor in view of U.S. Pat. No. 9,404,524 to Pritchard
As regards claim 3, although the Taylor ‘264 reference doesn’t teach further limitation of “the first thread profile as an 2approximately radius thread profile”.  Pritchard ‘524 discloses a similar fastener comprising a radius profile near the tip of the thread cross-section that anticipates broad limitation of ‘radius thread profile’ since the limitation does not clearly define any particular structure that might be relied on to 
As regards claim 4, although the Taylor ‘264 reference doesn’t teach further limitation of “the first thread profile has an approximately parabolic thread profile”.  Pritchard ‘524 discloses a similar fastener comprising a parabolic portion near the tip of the thread profile that anticipates limitation.  It would have been obvious to one of ordinary skill in the art to modify the thread profile of Taylor ‘264 to include a parabolic thread profile as taught by Pritchard ‘524 for the benefits in forming and locking thread suggested by Pritchard ‘524.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  
.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendment of the claims, a new ground(s) of rejection is necessitated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677